                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


HEATHER WALKER,                                   )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )           No. 1:19-cv-01143-STA-jay
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
       Respondent.                                )


                     ORDER DIRECTING PETITIONER TO SIGN PETITION
                                        AND
                                CLERK TO SEND FORM


       On July 12, 2019, Petitioner Heather Walker filed a pro se motion to vacate, set aside, or

correct her sentence (the “Petition”), pursuant to 28 U.S.C. § 2255. (ECF No. 1.) Under Rule

2(b), a § 2255 petition must be “signed under penalty of perjury by the [petitioner] or by a person

authorized to sign it for” her. Rules Governing Section 2255 Proceedings for the United States

District Courts, Rule 2(b)(5). Walker did not sign the Petition. She is therefore ORDERED to

submit a signed signature page to the Court within twenty-eight days of entry of this order. 1 Failure

to comply with this order will result in dismissal of the Petition without prejudice pursuant to Fed.

R. Civ. P. 41(b).

       IT IS SO ORDERED.

                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: July 15, 2019


       1
           The Clerk is DIRECTED to send Petitioner the Court’s official § 2255 petition form.



                                                  1
